Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This paper is to replace the “Detailed Action” mailed on 9/9/2021.  Prior art rejection has been elaborated. 

DETAILED ACTION
This Office action is in response to papers filed on 8/24/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 3-6 and 8-10 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 5/24/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 refers “corner portions”.  It is vague and indefinite where the corner potion pointed to.  
The inverter substrate 40 has five corner portions 45a, 45b, . . . . (Fig. 4).  
The claim recites that the first corner portion is located on a one side in a width direction, the width direction is a direction which crosses with a direction from the central axis towards the connector part side (17i).   See markup below.  45a is defined as first corner portion [Spec., Para.0053]. 

    PNG
    media_image1.png
    444
    440
    media_image1.png
    Greyscale

There is one a terminal insertion hole 41 in above markup.  This location would not be appreciated as a corner in common sense.  Use of Unconventional Terminology, Cannot Be Examined. MPEP 702.01 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over MOTODA (US 20140265749 A1) in view of SCHWEICHART et al (US 20130242484 A1). 
As for claim 1, MOTODA discloses a motor unit, comprising:
a motor (3) having a central axis (center of 3a);
an inverter substrate (7, 8) electrically connected to the motor;
a housing (3c, 5, 6) configured to accommodate the motor and the inverter substrate;

a connector part (33a or 33c, Figs. 8, 9) protruding from the housing, the wiring member and the terminal are disposed on the connector part;
a screw member (consider one of 46, Fig. 10) inserted into a screw insertion hole (45 for the 46) which passes through the inverter substrate (at plate 7) and configured to fix the inverter substrate to the housing or the motor; and
a substrate positioning structure (18) configured to position the inverter substrate with respect to the housing,
wherein the housing includes a motor housing part (3c) configured to accommodate the motor, and an inverter housing part (5-6) configured to accommodate the inverter substrate (7, 8; Figs. 1-3, 9), and
the substrate positioning structure includes a pin part (18) provided at the inverter housing part (at floor of 6), and 
a positioning part (54 located at plate 7) of the inverter substrate configured to be in contact (see Note below) with an outer peripheral surface of the pin part (18, Figs. 9-10),
the inverter substrate has a polygonal shape in a plan view of the inverter substrate and has a plurality of corner portions (Figs. 1, 4A, 6B, 8, 10); and

the terminal insertion hole (a 26 or 27 on right side, Fig. 10) is located at the first corner portion, the first corner portion is located closer to a connector part side (on a side of the connector part, Fig. 8) than the central axis (3a) (see Fig. 9), and the first corner portion is shown located on a one side in a width direction, the width direction is a direction which crosses with a direction from the central axis (3a) towards the connector part side (see Figs. 8-10).  
Note: MOTODA shows in Fig. 9 that, it is not clear but it appears, at upper end, an outer peripheral surface formed by outer edge line of pin 18 is in contact with a positioning part (54) of the inverter substrate (8). “an outer peripheral surface of the pin part” is formed by outer edge line (periphery) of pin 18.  
SCHWEICHART is clear to teach a structure wherein a positioning part (28 located at PCB plate 16) configured to be in contact with an outer peripheral surface of the pin part (long post 24, Figs. 4d, 4e) which passes through the electronic substrate (printed circuit board 16).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to change shape by combining the teachings so that the positioning part is an inner peripheral surface of a positioning hole part which passes through the inverter substrate for improved preventing movement of the inverter substrate. 

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to change shape by combining the teachings so that the positioning part is an inner peripheral surface of a positioning hole part which passes through the inverter substrate for improved preventing movement of the inverter substrate. 
As for claim 4, MOTODA discloses the motor unit according to claim 1, wherein the positioning part (54) is an inner peripheral end surface of a positioning concave part (see at next to connector C2, Fig. 10) which is recessed from an outer peripheral end surface of the inverter substrate (at plate 7).  
As for claim 6, MOTODA discloses the motor unit according to claim 1, wherein;
the housing includes a motor housing part configured to accommodate the motor, and an inverter housing part configured to accommodate the inverter substrate,   
the substrate positioning structure (18) includes 
a hole part (for screw 50 insert) provided at the inverter housing part (18 is also a part of the inverter housing. note that claim does not define at which location in the inverter housing part), and 
a positioning part (54) of the inverter substrate (at plate 7) configured to overlap the hole part in a plan view of the inverter substrate, and the positioning part is one of a 
As for claim 8, MOTODA discloses the motor unit according to claim 1, wherein the substrate positioning structure (18) is disposed between the terminal insertion hole (for 26, 27) and an outer peripheral end surface (consider opposite side surface) of the inverter substrate in the plan view of the inverter substrate. 
As for claim 9, MOTODA discloses the motor unit according to claim 1, wherein: a plurality of the screw insertion holes (45 on plate 7) are provided in the inverter substrate; at least one of the plurality of screw insertion holes (45 at the said first corner of plate 7) is disposed at the first corner portion, and the screw insertion hole in the first corner portion and the substrate positioning structure (18) face each other with a gap (i.e., spaced) therebetween in the plan view of the inverter substrate.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over MOTODA in view of SCHWEICHART, and in further view of HYODO (US 20140054991 A1). 
As for claim 5, MOTODA failed to teach the motor unit according to claim 1 wherein the pin part includes a contact part configured to be in contact with the positioning part, and a pedestal portion having an outer diameter larger than that of the contact part and configured to support the contact part.  
However, it has been recognized that a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In reference, HYODO discloses (Figs. 6A-6C) a pin part (63, 64, 65) includes a contact part (at 732) configured to be in contact with positioning part .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over MOTODA in view of SCHWEICHART, and in further view of Hibi et al (US 20140037472 A1). 
As for claim 10, MOTODA failed to teach an electric pump device comprising: the motor unit according to claim 1.  Hibi discloses an electric pump device (see title) comprising: a motor unit (motor and controller integrated).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for use of motor in pump application. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/JOHN K KIM/Primary Examiner, Art Unit 2834